DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/KR2019/013489, filed on 10/15/2019, which is entitled to and claims the benefit of priority of KR Patent App. No. 10-2018-0122398, filed 10/15/2018. The preliminary amendment filed on 07/29/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-8, 11-17 are pending. Claims 1-8, 11-17 are under examination on the merits. Claims 9-10 are cancelled.   

Information Disclosure Statement
4.	The information disclosure statements submitted on 07/29/2020, 07/22/2021, and 09/20/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
5.	The drawings are received on 07/29/2020. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 07/29/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.

The application has been amended as follows:
7.1	 Claims 1-17 (Pages 1-5/5, marked as Pages 4-8, claims dated 07/29/2020) have been replaced by –
Claim 1.	A compound having structure openness for a boron atom of 0.5 or less as measured using a probe having a radius of 1.6 Å, wherein the compound has a structural formula selected from the following structural formulae:

    PNG
    media_image1.png
    2580
    1757
    media_image1.png
    Greyscale
.


Claim 3.	The color conversion composition of claim 2, further comprising a resin matrix material, wherein the compound is dispersed in the resin matrix material.

Claim 4.	The color conversion composition of claim 2, comprising the compound in 0.001% by weight to 20% by weight with respect to 100 parts by weight of the color conversion composition.

Claim 5.	The color conversion composition of claim 2, which has viscosity of 200 cps to 2,000 cps at room temperature. 

Claim 6.	A color conversion film comprising:
a resin matrix; and the compound of claim 1 dispersed in the resin matrix.

Claim 7.	The color conversion film of claim 6, wherein a content of the compound is from 0.001% by weight to 10% by weight with respect to 100 parts by weight of the color conversion film.

Claim 8.	The color conversion film of claim 6, wherein the film has a thickness of 2 μm to 200 μm.

Claim 9. 	Cancelled. 

Claim 10.	 Cancelled.

Claim 11.	A method for manufacturing a color conversion film, the method comprising:
measuring structure openness of compounds including a boron atom;
selecting a compound having the structure openness for a boron atom of 0.5 or less; 
dissolving the compound selected in an organic solvent; 
coating the solution on a substrate; and 


    PNG
    media_image1.png
    2580
    1757
    media_image1.png
    Greyscale
.

Claim 12.	The method for manufacturing a color conversion film of claim 11, wherein the measuring of structure openness of compounds including a boron atom is measuring structure openness using a probe having a radius of 1.6 Å.

dissolving a resin matrix material in a second organic solvent, and
after the dissolving of the compound in an organic solvent, mixing the compound-dissolved organic solvent and the second organic solvent.

Claim 14. 	Cancelled. 

Claim 15.	 Cancelled.

Claim 16.	The color conversion composition of claim 3, the resin matrix material is a thermoplastic polymer or a thermocurable polymer.  

Claim 17.	The color conversion composition of claim 3, the resin matrix material is at least one selected from the group of a poly(meth)acryl-based, a polycarbonate (PC)-based, a polystyrene (PS)-based, a polyarylene (PAR)-based, a polyurethane (TPU)-based, a styrene-acrylonitrile (SAN)-based, a polyvinylidene fluoride (PVDF)-based, and a modified polyvinylidene fluoride (modified-PVDF)-based resins.–

Allowable Subject Matter
8.	Claims 1-5, 7-8, 11-13, 16-17 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Lee et al. (WO 2016/122117, equivalent to US Pub. No. 2017/0349822 A1, hereinafter “’822”). 
	‘822 teaches a display device comprising a backlight unit comprising a color conversion film, wherein the conversion film comprising a resin matrix, and a compound selected from compounds 1-1 to 1-111 , which is dispersed in the resin matrix. ‘822 does not expressly teach compound having structure openness for a boron atom of 0.5 or less as measured using a probe having a radius of 1.6 Å, wherein the compound has a structural formula selected from 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed  compound having structure openness for a boron atom of 0.5 or less as measured using a probe having a radius of 1.6 Å, wherein the compound has a structural formula selected from the following structural formulae, and a method for manufacturing a color conversion film, the method comprising: measuring structure openness of compounds including a boron atom;
selecting a compound having the structure openness for a boron atom of 0.5 or less; dissolving the compound selected in an organic solvent; coating the solution on a substrate; and 
drying the solution-coated substrate, wherein the compound has a structural formula selected from the following structural formulae:


    PNG
    media_image1.png
    2580
    1757
    media_image1.png
    Greyscale

The embodiment provides a compound, a color conversion composition and a color conversion film including the same, a backlight unit including the same, a display apparatus including the same, and a method for manufacturing a color conversion film, wherein the compound has high fluorescence efficiency, stable for water or oxygen, and lower unit costs of production compared to quantum dots. Accordingly, by using a compound as a fluorescent substance of a color conversion film, a color conversion film having excellent luminance and color gamut, having a simple manufacturing process, and having low manufacturing costs can be provided. Accordingly, the presently claimed invention as defined by claims 1-5, 7-8, 11-13, 16-17 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/19/2021